Per Curiam. John H. Bradley, a state-salaried, full-time public defender for the Second Judicial District, was appointed by the trial court to represent appellant Raymond Leshay Mitchell, an indigent defendant, in these criminal cases. Following a revocation hearing on February 28, 2001, the circuit court revoked (1) a sentence of supervised probation on a charge of delivery of a controlled substance, cocaine, and (2) a suspended imposition of sentence on a charge of felon in possession of a firearm. The court sentenced Mr. Mitchell to concurrent three-year terms of imprisonment in the Arkansas Department of Correction on each revocation, followed by concurrent three-year periods of suspended imposition of sentence. A notice of appeal from the judgments of conviction has been timely filed. Pursuant to our per curiam order entered on June 21, 2001, the attorneys of record have certified to the clerk by affidavit that the transcript is true, accurate, and complete. Accordingly, the record has been lodged with our clerk.  Mr. Bradley now asks this court to relieve him as counsel for Mr. Mitchell in this criminal appeal. As a state-salaried, full-time public defender for the Second Judicial District, Mr. Bradley is ineligible for compensation by this court for work performed in the appeal of this matter pursuant to our opinion in Rushing v. State, 340 Ark. 84, 8 S.W.3d 489 (2000). In Tester v. State, 341 Ark. 281, 16 S.W.3d 227 (2000), we relieved appellant’s court-appointed public defender and appointed new counsel on appeal under similar circumstances. See also, Craft v. State, 342 Ark. 57, 26 S.W.3d 584 (2000); McFerrin v. State, 342 Ark. 61, 26 S.W.3d 429 (2000); Bolton v. State, 342 Ark. 55, 26 S.W.3d 783 (2000). We grant Mr. Bradley’s motion to be relieved for good cause shown. Frank Newell will be substituted as attorney for appellant Raymond Leshay Mitchell.